Citation Nr: 0021961	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96-44 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for organic brain 
syndrome (OBS) with concussion migraine headaches currently 
rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for compression 
fracture of the L2, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating determination by the RO 
in Buffalo, New York that assigned a 20 percent evaluation 
for the service-connected compression fracture of L2 and 
denied an increased evaluation for service-connected OBS with 
post concussion migraine headaches.  The veteran timely 
appealed these determinations to the Board.


FINDING OF FACT

The veteran's service-connected OBS with post concussion 
migraine headaches is manifested by complaints of weekly 
headaches with no evidence of visual changes, nausea, or 
vomiting and essentially normal findings on recent 
psychiatric examination.


CONCLUSION OF LAW

The criteria for an increased evaluation for OBS with post 
concussion migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, 
Code 9304 (1995); 38 C.F.R. § 4.130, Code 9304; 4.124a, Code 
8100 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Historically, service connection was granted for what was 
characterized as mild contusion of the scalp by a rating 
decision of August 1947.  A noncompensable evaluation was 
assigned, effective from April 1946.  Service connection was 
based on service medical records and a post-service VA 
examination report, which revealed the veteran, sustained a 
head injury in service when he was thrown from a horse. 

The record discloses that the disability was the subject of 
subsequent adjudication by the RO in decisions between 
January 1948 and August 1982.  In January 1948 the veteran's 
service-connected head injury disability was re-characterized 
as encephalopathy, traumatic, residuals of head injury and a 
30 percent evaluation was assigned.  The service-connected 
head injury was again recharacterized in August 1982 as 
organic brain syndrome, residuals of head injury with post 
concussion migraine headaches and the 30 percent evaluation 
was continued.  

The veteran filed a claim for increase in August 1995.  In 
support of his claim he submitted a statement reporting 
severe migraine headaches two to three times a week, which 
affect his vision and cause nausea.  

On VA examination in October 1995 the veteran complained of 
headaches, which he described as " migraine" in character.  
The examiner noted that the veteran had a diagnosis of 
organic brain syndrome and that there was some question as to 
the reliability of the veteran's subjective complaints 
referable to "migraine headaches."  On neurological 
examination the veteran described the headache as a throbbing 
type headache mostly in the bifrontal area and extending back 
to the occipital area.  He reported that it had become worse 
over the last two to three years and that he also had 
photophobia and phonophobia.  He reported four to five bad 
headaches a month.  It was slao reported that aspirin 
generally relieves the headaches.  He indicated that his 
scalp was very sensitive to touch and when he has a headache 
he has difficulty combing his hair.  His mental status was 
alert, oriented, very cooperative and pleasant.  There was no 
aphasia or dysarthria.  The veteran had normal recent and 
remote memory.  His cranial was nonfocal.  On motor 
examination he had good bulk and tone in his upper and lower 
extremities and his strength was normal.  Tinel's and 
Phalen's signs were negative bilaterally.  On sensory 
examination he had decreased pinprick in the medial 
distribution bilaterally, which would split in the ring 
finger.  His reflexes were symmetrical and had a mild 
decrease in ankle jerk bilaterally.  His coordination was 
normal.  The clinical impression was post-concussion migraine 
headaches, four to five severe episodes a month lasting 
several hours.  

On subsequent VA neurological examination in November 1997, 
the veteran reported that previously his headaches were more 
frequent but that he still continued to experience them at 
least once a week and that they can last up to three days.  
He takes analgesics and when the headaches are severe uses 
ice packs.  The headaches were not associated with visual 
changes.  He also denied nausea or vomiting.  On examination 
the veteran was awake, alert and attentive.  His memory was 
intact to conversation except for the memory deficit 
surrounding the accident when he suffered the head 
concussion.  Visual fields were full to confrontation and 
pupils were equal and reactive.  Pinprick was normal in the 
face and there was no facial weakness or asymmetry.  Hearing 
was intact to finger rub bilaterally,  The palate and uvula 
were very symmetrical in the midline.  The tongue protruded 
in the midline with full range of motion and there was no 
dysarthria.  There was normal strength in all extremities 
with no pronator drift.  The deep tendon reflexes were 
normoactive.  Sensory examination was also normal.  
Cerebellar examination disclosed normal finger-to-nose and 
rapid and alternating movement. 

During VA psychiatric evaluation the veteran's recollection 
of his entire military service was very vague, but he was 
told that he was thrown from a horse and that he was 
convulsing and foaming at the mouth.  He was hospitalized for 
a week and noted to have temporary amnesia and later returned 
to duty.  Since that time he has had problems with headaches 
that involve tenderness on the sides of his head.  After 
service the veteran got a job in floor covering and later 
began working as a carpenter.  He worked until 1990 when he 
retired.  He reported that he did not have problems learning 
new information but that he did have problems remembering the 
events of the distant past.  Following service he married his 
childhood sweetheart and they remain married and have a 43-
year old son.  The veteran reported that his family 
relationships were good.  He denied any history of alcohol, 
drug abuse or family history of mental illness.  Since his 
retirement he has spent his time keeping busy around the 
house.  He denied any history of psychotic symptoms, problems 
with thought processes, suicidal or homicidal ideation, 
recent memory problems, obsessions, compulsions or panic 
attacks.  He did report occasional periods of depression but 
stated that these had always resolved on their own stating 
that he "loves life."  He denied problems with impulse 
control.  He did report that over the last year, sleep had 
become very problematic and that he awakens three to four 
times a night.  This change had been very distressing to him.  

On examination the veteran was neatly dressed and had good 
eye contact.  His speech was coherent and relevant and he was 
fully oriented.  His affect showed good range and was 
appropriate to content.  There was no evidence of any 
psychotic thinking and he denied suicidal ideas.  Recent 
memory appeared good, but remote memory appeared markedly 
impaired.  Insight and judgment appeared good.  The veteran 
noted that he was able to manage his own finances without 
difficulty.  The diagnosis was cognitive disorder, NOS, 
secondary to concussion in the service.  His Global 
Assessment of Functioning (GAF) score was 70.

Analysis

The Board finds that the veteran's claims for higher 
evaluation are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability is presently characterized as 
organic brain syndrome with post concussion migraine 
headaches.  Effective from November 7, 1996, the criteria for 
rating mental disabilities were revised.  Prior to November 
7, 1996, Note (4) following the General Rating Formula for 
Psychoneurotic Disorders provided that when two diagnoses, 
one organic and the other psychological or psychoneurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity, only one percentage evaluation 
will be assigned under the appropriate diagnostic code 
determined by the rating board to represent the major degree 
of disability.  When the diagnosis of the same basic 
disability is changed from an organic one to one in the 
psychological or psychoneurotic categories, the condition 
will be rated under the new diagnosis.  38 C.F.R. § 4.132 
(1996).  Thus, prior to November 1996, only one rating could 
be assigned for the organic and psychiatric aspects of such 
disability.  This basic rule was continued in the revised 
rating schedule at 38 C.F.R. § 4.126(d) (1999), which 
provides that when a single disability has been diagnosed 
both as a physical condition and as a mental disorder, the 
rating agency shall evaluate it using a rating code that 
represents the dominate (more disabling) aspect of the 
condition.  Reference is made to 38 C.F.R. § 4.14, which is 
the general rule against pyramiding.  The Board will 
therefore consider the veteran's claim on the basis of the 
psychiatric and physical aspects of the veteran's service-
connected OBS with post concussion migraine headaches, and 
will evaluate this disability on the basis of the dominant 
aspect of this condition.

To that end, the evidence shows that aside from considerable 
problems with remote memory, the veteran's OBS with post 
concussion migraine headaches does not involve a psychiatric 
impairment to a compensable degree.  However, the evidence 
does shows that his headache disorder is significantly 
disabling, with headaches occurring on a weekly basis.  
Therefore the Board concludes that the dominant aspect of the 
veteran's OBS with post concussion migraine headaches is 
physical in nature.  

The Rating Schedule provides compensation for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months (10 percent); 
with characteristic prostrating attacks occurring on average 
once a month over the last several months (30 percent); and 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability (50 
percent).  A noncompensable rating is provided for migraine 
headaches with less frequent attacks.  38 C.F.R. § 4.124a, 
Code 8100 (1999).

Based on the veteran's complaints on examination in October 
1995, he had 4-5 headaches at least once a month which last 
for several hours.  He also claimed that his headaches were 
associated with photophobia and phonophobia.  Additionally, 
it appears that the veteran's complaints of headaches during 
the most recent VA examination November 1997 examination were 
similar to previous complaints.  At that time, he claimed 
that he continued to have episodes of headaches at least once 
a week that last three days.  However, the headaches were not 
associated with visual changes, nausea or vomiting.  There 
were no previous allegations that his headaches had totally 
incapacitated him.

Code 8100 provides guidance for the frequency of headache 
attacks consistent with a 30 percent rating but does not 
define the term "prostrating".  That the veteran complains of 
weekly headaches of several days duration, not associated 
with visual changes, nausea or vomiting and which can be 
eased by medication is not consistent with "prostrating."  
These symptoms, described by the veteran when he was last 
examined by VA in November 1997, are reflective of a level of 
headache symptomatology more closely approximating the 
current evaluation of 30 percent. Significantly, the veteran 
did not describe his headaches as a disability, which 
rendered him unable to work.  Rather he worked continuously 
after his head injury until his retirement in 1990.  Thus, 
the criteria for the next higher evaluation of 50 percent 
under Code 8100 have not been satisfied as the veteran's 
headaches are not shown to involve very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


ORDER

An increased rating for OBS with post concussion headaches is 
denied.


REMAND

A review of the claims folder reveals the veteran is service 
connected for compression fracture of L2 under 38 C.F.R. 
§ 4.17a, Code 5010.  The veteran's asserts, and the medical 
evidence suggests, that the compression fracture residuals 
may have increased in severity.  Of particular significance 
are October 1995 radiologic studies which show severe 
degenerative changes throughout the lumbar spine.  There was 
also marked disc space narrowing at L4-5 and L5-S1 with 
vacuum disc phenomenon and large anterior spurs at all 
levels.  There was a large lateral vertebral body spur at L4-
5 on the right and L2-3 on the left. There was mild 
degenerative retrolisthesis at L4-5.  There were severe 
degenerative facet changes at all levels and slight lumbar 
scoliosis. 

In this regard, the Board notes this medical evidence 
suggests fairly substantial disability; however, it is 
unclear whether, and to what extent, such additional 
disability is attributable to the veteran's service-connected 
compression fracture of L2 such that an increased rating is 
warranted.  The Board is not free to exercise its own 
judgment as to the extent to which any additional disability 
contributes to the veteran's service-connected disability and 
is precluded, in fact, from exercising an opinion on any 
medical matter.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
As the veteran is service connected only for compression 
fracture of the L2, an opinion in this regard would be 
helpful in adjudicating the current claim. 

Furthermore, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Thus, as regards the veteran's lumbar spine, the 
examiner should indicate whether pain and the other factors 
noted above are present during the examination, and whether, 
and to what extent these factors result in additional 
functional loss with activity and/or during flare-ups.  The 
RO also should consider these factors in adjudicating the 
veteran's claim.  

Accordingly, the Board is of the opinion that the veteran 
should undergo another VA examination-to include a review of 
his claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in November 1997.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

Accordingly, these issues are REMANDED to the RO for the 
following:


1. The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected compression fracture residual 
of L2 since November 1997.  These records 
should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Complete copies of all 
records should be associated with the 
claims folder.

3.  The veteran should undergo a VA 
orthopedic examination.  All indicated 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  The examiner is 
asked to identify the specific disability 
of the back disorder presently 
characterized as compression fracture of 
L2.  The examiner should also comment 
specifically on the likely degree of 
additional disability attributable to the 
service-connected compression fracture of 
L2.  Complete diagnoses should be 
provided. 

The examiner is also requested to comment 
upon whether or not any additional 
medical or other problems have an impact 
on the functional capacity affected by 
the service-connected back disorder, and 
if such overlap exists, the degree to 
which the nonservice-connected problems 
create functional impairment that may be 
dissociated from the impairment caused by 
the service-connected back.  If the 
functional impairment created by the 
nonservice-connected problem can not be 
dissociated, the examiner should so 
indicate.

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

a.  Does the service-connected back 
disability involve only compression 
fracture of L2, or does it also 
involve degenerative changes, disc 
space narrowing at L4-5 and L5-S1, 
anterior spurring, body spurs at L4-
5 on the right and L2-3 on the left, 
and retrolisthesis at L4-5?

b.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

c.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

d.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

e.  Is there any listing of the 
spine?

f.  Is there a positive 
Goldthwaite's sign?

g.  Is there loss of lateral motion 
with osteoarthritis changes or 
narrowing of joint spaces?

h.  Is there any abnormal mobility 
on forced motion?  

i.  Does the veteran have 
intervertebral disc syndrome, and if 
so, is such syndrome mild, moderate, 
severe, or pronounced in degree?

j.  If the veteran does have 
intervertebral disc syndrome, what 
is the frequency of the attacks of 
his intervertebral disc syndrome, or 
in other words, how much relief does 
he receive from his intervertebral 
disc syndrome?

k.  If the veteran does have 
intervertebral disc syndrome, is his 
condition manifested by persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc?

l. Does the veteran have demontrable 
deformity of the vertebral body?

The examiner should also provide an 
accurate assessment of the compression 
fracture of L2 based upon the veteran's 
complaints of pain, particularly pain on 
motion and functional limitation 
resulting therefrom.  The examiner should 
be asked to answer the following 
questions:

m.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

n.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected back disorder, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected back 
disorder, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected back disorder.  

4.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  The RO must consider 
the implications of the Court's holdings 
in DeLuca and Hicks, supra, and all other 
applicable VA regulations-including 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (1999).  
If the benefit requested by the veteran 
is not granted to his satisfaction, he 
should be provided a supplemental 
statement of the case (SSOC) and given an 
opportunity to submit additional evidence 
and/argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 


- 15 -




- 1 -


